DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 10 October 2022.
Claims 1, 13, and 14 have been amended.
Claims 1-14 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 10 October 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 10-11 of their response, “Applicant respectfully submits Claim 1 is directed to an improvement in the technical field of storing and maintaining a database of correct images which can be used to aid in future deliveries. In particular, the Specification describes the following technical problems addressed by the invention:
The image information associated with the delivery correction address may include image information photographed at a correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location. The image information associated with the delivery correction address may include image information previously acquired from the courier terminal in response to the previous delivery....
The image information associated with the delivery correction address may include information on an image photographed based on a previous delivery that was correctly performed to a correct delivery location of a misdelivered item. More specifically, for example, the image information associated with the delivery correction address is an image photographed for an area in front of a door of the correct delivery location, that is, an image of an item placed in front of the door. Specification, ¶¶ [ [0049] and [0112] (emphasis added).”
The Applicant continues on page 11 of their response, “Applicant respectfully submits that the above-indicated features of amended Claim 1 improve the ability of the system to store and quickly retrieve relevant images that can be used to correct a misdelivery event. For example, by storing image information that includes an image photographed for an area in front of a door of the correct delivery location including an image of an item placed in front of the door on the electronic apparatus, the electronic apparatus can more quickly retrieve an image that includes relevant information for correcting the misdelivery than prior systems that do not store and maintain such images. Accordingly, Applicant respectfully submits amended Claim 1 integrates the alleged abstract idea into a practical application by addressing the above-indicated technical problem.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has amended the claim to state, “retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location, the image information of the correct delivery location photographed by the courier terminal in response to a previous delivery which was correctly performed to the correct delivery location, the image information of the correct delivery location stored on the electronic apparatus, and the image information of the correct delivery location comprises an image photographed for an area in front of a door of the correct delivery location including an image of an item placed in front of the door.”  With regards to this amendment, the Examiner notes that the language of the amended portion of the claim does not further characterize the database functionality of structure itself, but instead goes further to define the content of information stored in the memory.  Notably, the amendment further defines the image information stored and retrieved as, “image information of the correct delivery location photographed by the courier terminal in response to a previous delivery which was correctly performed to the correct delivery location,” and the image information “comprises an image photographed for an area in front of a door of the correct delivery location including an image of an item placed in front of the door.”  As such, the Applicant’s recited claims are directed to the storage of the information in a database and retrieval of it, with further narrowing features of defining the content of the information, and notably not directed to the functionality of a database or its structure itself.  The Examiner notes that MPEP 2106.05(a)(II) identifies examples the Courts have found to not be sufficient to improving computer functionality, including, “Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747… Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018).”  (Emphasis added).  As shown here, the MPEP has identified Court provided examples that indicate that merely reciting the recording and storage of images in a database without any assertion that the invention reflects an inventive solution to a problem presented by combining a camera and a terminal, and merely reciting the improvement to information stored in a database, and not the database’s functionality, are deemed insufficient to improve computer functionality.  Similar to these identified examples, the Applicant’s claims recite an improvement in the information stored in the memory, and does not recite an improvement in the database functionality.  Second, the Examiner notes the with regards to the citation to the Applicant’s specification, it is noted that the Applicant has failed to identify a technological solution to a technological problem.  Notably, the Applicant cited and emphasized, “The image information associated with the delivery correction address may include image information photographed at a correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location. The image information associated with the delivery correction address may include image information previously acquired from the courier terminal in response to the previous delivery.”  In this case, the Applicant has merely referred to the content of the information stored, that is information photographed at a correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location.  Additionally, the Applicant has cited and emphasized, “The image information associated with the delivery correction address may include information on an image photographed based on a previous delivery that was correctly performed to a correct delivery location of a misdelivered item. More specifically, for example, the image information associated with the delivery correction address is an image photographed for an area in front of a door of the correct delivery location, that is, an image of an item placed in front of the door.”  In this case as well, the Applicant’s specification has merely further defined the content of the information stored, and not the database’s functionality itself.  Third, with respect to the Applicant’s argument that the claimed elements improve the ability of the system to store and quickly retrieve relevant images that can be used to correct a misdelivery event, the Examiner is not persuaded.  As noted above, the Applicant’s claims are not directed towards database functionality, and instead recite at a high level of generality the storage and reception of information from memory, and further reciting the type of content stored and received, which does not change the functionality of a database itself.  Additionally, with respect to the Applicant’s argument that storing image information that includes an image photographed for an area in front of a door of the correct delivery location including an image of an item placed in front of the door on the electronic apparatus, the electronic apparatus can more quickly retrieve an image that includes relevant information for correcting the misdelivery than prior systems, the Examiner is not persuaded.  Notably, the Applicant has failed to provide any evidence that their recited claim elements improve database functionality by and provide a faster means of image retrieval, and as such, their conclusory statement without support is deemed not persuasive.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, from the customer terminal via the transceiver, information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery; retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location, the image information of the correct delivery location photographed by the courier terminal in response to a previous delivery which was correctly performed to the correct delivery location, the image information of the correct delivery location stored on the electronic apparatus, and the image information of the correct delivery location comprises an image photographed for an area in front of a door of the correct delivery location including an image of an item placed in front of the door; identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, wherein the delivery information comprises the retrieved image information; determining whether the courier is available; causing the transceiver to transmit the delivery information corresponding to the misdelivery event to the courier terminal to facilitate re-delivery of the item to the correct delivery location, wherein the determining whether the courier is available comprises determining, based on work information of the courier, regarding whether the courier is on duty, whether the courier is allowed to perform a delivery correction; generating display information regarding the item; causing displayed information to be displayed differently depending on whether the courier is currently on duty; and wherein the display includes a first button to request delivery correction and a second button to cancel the request for correction.
The limitations of receiving information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery from a customer; retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location; identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event; determining whether the courier is available; transmitting the delivery information corresponding to the misdelivery event to the courier; generating display information regarding the item and causing displayed information to be displayed differently depending on whether the courier is currently on duty; as drafted, under the broadest reasonable interpretation, encompasses the performance of processes performed in the human mind, the performance of commercial activities (including managing business relations, sales activities), and managing interactions between people, with the use of generic computer elements as tools.  That is, other than reciting generic computer elements (memory, processor, customer terminal, courier terminal, and transceiver), the claim recites an abstract idea.  For example, but for the generic computer elements, receiving information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery from a customer, retrieving image information of the correct delivery location in response to a previous delivery being delivered correctly, identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, and determining whether the courier is available, encompasses a human operator observing/receiving misdelivery information, judging and evaluating delivery information, and evaluating and judging if a worker is available, which can be performed in the human mind.  Additionally, the receiving information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery from a customer, , retrieving image information of the correct delivery location in response to a previous delivery being delivered correctly, identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, determining whether the courier is available and on duty, and transmitting the delivery information corresponding to the misdelivery event to the courier, encompasses a service coordinator receiving misdelivery information, identifying correct information and courier information, and contacting a courier to complete a delivery; that is, the claim encompasses a service coordinator managing delivery services (sales activities and business relations) and managing interactions between people (customers and couriers).  Additionally, displaying information regarding the item, wherein the displayed information depends on if a courier is on duty, encompasses a service coordinator providing service information and service options; that is, the claims encompasses managing delivery services.  Thus, the claim recites elements that fall into the “Mental Processes” grouping of abstract ideas, and “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract with or by a particular machine.  The claims do not recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (memory, processor, customer terminal, courier terminal, and transceiver) as tools to carry out the abstract idea.  Additionally, the claim recites the rules used to determine if a courier is available (work information, location, or time), which merely narrows the field of use.  In addition, the claims further recite the content that makes up the information stored and retrieved (e.g. the image information of the correct delivery location and comprises an image photographed for an area in front of a door of the correct delivery location including an image of an item placed in front of the door), which merely narrows the field of use.  In addition, the claims further recite the type of information displayed (an item name, volume, quantity, image; and buttons), depending on if a courier is on duty, which is deemed narrowing the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-12, taken individually and in an ordered combination, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  In particular, the claims further recite generating information corresponding to a misdelivery event, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 2).  In addition, the claims recite the type of information including a refund or reshipment information, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 3).  In addition, the claims recite performing the re-delivery based on a spare quantity of the courier, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 4).  In addition, the claims further recite receiving responses from the courier regarding their unavailability to do the redelivery, and generating misdelivery event information, which is deemed the performance of commercial activities and managing interactions between people, and thus further recites the abstract idea (claims 5-8).  In addition, the claims recite identifying a time since the misdelivery event, transmitting the delivery information based on the time, and processing the misdelivery event if a message wasn’t sent, which is deemed the performance of commercial activities and managing interactions between people, and thus further recites the abstract idea (claims 9 and 10).  In addition, the claims describe the delivery information corresponding the misdelivery event, which is deemed a narrow if the field of use by defining content of information, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 11).  In addition, the claims recite receiving misdelivery event information from the customer and providing information regarding processing of the correction to the customer, which is deemed the performance of commercial activities and managing interactions between people, and thus further recites the abstract idea (claims 12).  

Novelty/Non-Obvious
With respect to claims 1-14, the prior art of record does not disclose the combination of elements of, “receiving, from the customer terminal via the transceiver, information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery; retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location, the image information of the correct delivery location photographed by the courier terminal in response to a previous delivery which was correctly performed to the correct delivery location, the image information of the correct delivery location stored on the electronic apparatus, and the image information of the correct delivery location comprises an image photographed for an area in front of a door of the correct delivery location including an image of an item placed in front of the door; identifying, via the processor, delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, wherein the delivery information comprises the retrieved image information; determining, via the processor and based on the identified information regarding the courier, whether the courier is available; and in response to determining the courier is available, causing the transceiver to transmit the delivery information corresponding to the misdelivery event to the courier terminal to facilitate re-delivery of the item to the correct delivery location, wherein the determining of whether the courier is available comprises determining, based on work information of the courier regarding whether the courier is currently on duty, whether the courier is allowed to perform a delivery correction.”  As such this claim is found novel and non-obvious, however remains rejected under 35 USC 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
24 October 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628